Robinson, J.
(concurring in part). This is a second appeal by the administrator. He brings suit as administrator of Nellie Maxwell, deceased, mother of the defendant. The purpose of the action is to quiet title to certain land in Dickey county and in Sargent county, which defendant claims under a deed from her mother. On stipulation made by counsel, showing clearly that the deed had not been delivered, the court gave judgment thus:— That the estate of Nellie Maxwell is the owner of the land in Dickey county, and that the defendant has no estate or interest in the same. That defendant is the owner of the estate in Sargent county and that her title be quieted and confirmed. The administrator appealed from the latter part of the judgment, and the appeal was dismissed on the ground that it could not be taken from a part of the judgment. Then the administrator appealed from the whole judgment and the case comes to this court for a new trial.
Though the point is not made by counsel for defendant, it does appear that she is the daughter and the heir of her deceased mother and *414it does not appear that there are any other heirs or any claims against the estate, or that this action has any purpose, except to make costs and attorneys’ fees.
So far as the record shows the plaintiff is the sole heir of her mother, and there are no claims against the estate. On the record there is no showing of any occasion for the administrator to bring this action, unless it be to exploit the estate. If there be other heirs, they have a right to settle any question of difference or adverse claims between themselves. It is of no concern to the administrator.' That is plain common sense, and it is plainly shown by the words of the statute:—
Section 8797. The heirs may themselves, or jointly with the executor or administrator, maintain an action to quiet title to real property.
Section 8798. Except as otherwise prescribed in the next (preceding) section, all actions pertaining to the estate of the deceased may be maintained by and against executors and administrators.
Section 7899. No action for the recovery of money only shall be brought in any of the courts of this state against any executor or administrator or guardian upon any claim or demand which may be presented to the county court, except as provided in this chapter.
This last section is quoted to show that its purpose is merely to limit the bringing of actions against executors and administrators — actions for the recovery of money only — and it does not relate to actions by administrators, nor actions to quiet titles. It is not the next section to which reference is made by § 8798. By that section the administrator is given plenary power to maintain all actions against the estate, except as prescribed in the next preceding section. Surely the courts may not disregard or annul that exception which is based on plain words, reason, and good sense. In the opinion to the contrary reference is made to Blakemore v. Roberts, 12 N. D. 394, 96 N. W. 1029. But that case is not in point, because it was by Robert Blakemore, executor, and by Laura B. Kedney, who was the wife of the -deceased. Here there is no claim that the plaintiff is an heir of the deceased. There is no showing that as administrator, or otherwise, he has the least interest in the subject of the action. The the judgment from which the appeal is taken declares that the estate of Nellie Maxwell is the owner of the land in Dickey county and that the defendant has no estate or interest in the same. Now, on any theory of the case, that is manifestly erroneous. *415The estate of Nellie Maxwell is not a personal entity; it is neither a. corporation nor a person; it is not a party to this action and it cannot recover any judgment. If the deed to the defendant is void for want of delivery, it does not change the conceded fact that she is the daughter and the heir of her deceased mother, who died intestate, and as such heir defendant must have an interest in the estate.
The appeal presents no merits. It should be dismissed, without costs,, in the same manner as the prior appeal was dismissed. But, if a majority of the court desire to pass on the merits of the case, the judgment, against the defendant should be only that the deed made to her is void for want of delivery. It should not go further and declare that she has-no title or interest in the property, and it should be without costs.